Citation Nr: 1012408	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-33 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
a service-connected revision of a total right knee 
arthroplasty for the portions of the appeal period prior to 
March 18, 2008, and from October 1, 2009.

2.  Entitlement to an evaluation higher than 60 percent for 
a service-connected revision of a total right knee 
arthroplasty for the portion of the appeal period from March 
18, 2008, to August 6, 2008.

3.  Entitlement to an evaluation higher than 20 percent for 
service-connected degenerative joint disease and impingement 
syndrome of the left shoulder with supraspinatus tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to 
September 1967 and September 1985 to May 2001.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran's right knee disability was not manifested 
by severe painful motion, weakness, ankylosis, limitation of 
extension to 30 degrees or more, or nonunion of the tibia 
and fibula with loose motion for the portions of the appeal 
period prior to March 18, 2008, and from October 1, 2009.

2.  The Veteran is in receipt of the highest possible 
disability rating for his right knee disability for the 
portion of the appeal period from March 18, 2008, to August 
6, 2008.

3.  The Veteran's left shoulder demonstrated forward flexion 
from zero to 160 degrees with pain at 120 degrees, abduction 
from zero to 130 degrees with pain at 120 degrees, external 
rotation from zero to 90 degrees without pain, and internal 
rotation from zero to 90 degrees with pain at 70 degrees.  

 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent 
for a service-connected revision of a total right knee 
arthroplasty for the portions of the appeal period prior to 
March 18, 2008, and from October 1, 2009, have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5055 (2009).  

2.  The criteria for an evaluation higher than 60 percent 
for a service-connected revision of a total right knee 
arthroplasty for the portion of the appeal period from March 
18, 2008, to August 6, 2008, have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5055 (2009).     

3.  The criteria for an evaluation higher than 20 percent 
for service-connected degenerative joint disease and 
impingement syndrome of the left shoulder with supraspinatus 
tendonitis have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim was eliminated 
by the Secretary during the course of this appeal.  See 73 
Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini 
II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In November 2006 and January 2009 correspondence, the RO 
generally advised the Veteran of what the evidence must show 
to establish entitlement to an increased evaluation for his 
service-connected disabilities and described the types of 
lay and medical evidence that the Veteran should submit in 
support of his claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims.  The VCAA notice 
letters also addressed the elements of degree of disability 
and effective date.  As part of that notice, the RO told the 
Veteran that disability ratings usually range from zero to 
100 percent depending on the disability involved and based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the 
necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the Veteran's employment.  The letters also 
notified the Veteran that, should an increase in disability 
be found, a disability rating would be determined by 
applying relevant diagnostic code(s) and included examples 
of pertinent medical and lay evidence that the Veteran may 
submit or ask the Secretary to obtain relevant to 
establishing entitlement to increased compensation.  
Finally, the RO also provided the specific criteria required 
to establish entitlement to an increased rating found in 
Diagnostic Codes 5003, 5055, and 5201 for degenerative 
arthritis, knee replacement, and limitation of motion of the 
arm, respectively.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in 
December 2006 and May 2008 and associated the Veteran's VA 
treatment records and private medical records with the 
claims file.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are, collectively, more 
than adequate, as they were predicated on a full reading of 
the VA medical records in the Veteran's claims file.  All 
examinations included the Veteran's subjective complaints 
about his disabilities and the objective findings needed to 
rate the disabilities. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  




Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries  incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to these elements.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints due to healed injury are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  The factors involved in evaluating 
and rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2009).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's 
determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been 
pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Right Knee Total Arthroplasty

The Veteran is in receipt of a staged rating for his 
service-connected total right knee arthroplasty.  He filed a 
claim for an increased rating in September 2006.  Relevant 
to the appeal period, the RO assigned the Veteran a 30 
percent disability rating effective February 1, 2004; a 60 
percent disability rating effective March 18, 2008; a 100 
percent disability rating based on convalescence effective 
August 7, 2008; and a 30 percent disability rating effective 
October 1, 2009, under Diagnostic Code 5055 for a knee 
replacement.  Diagnostic Code 5055 provides criteria for 
evaluating impairment arising from the prosthetic 
replacement of a knee joint.  For one year following the 
implantation of a knee prosthesis, a 100 percent disability 
rating is assigned.  Thereafter, the minimum disability 
rating that may be assigned post-knee replacement is 30 
percent.  A 60 percent disability rating is assigned for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
adjudicators are instructed to rate by analogy to Diagnostic 
Codes 5256 (knee ankylosis), 5261 (limitation of leg 
extension), or 5262 (impairment of the tibia and fibula).  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009).

At the outset, the Board notes that a 100 percent disability 
rating under Diagnostic Code 5055 is only available for the 
one year period following a veteran's knee replacement.  
After that period elapses, a veteran may only be rated as 
high as 60 percent disabled under that diagnostic code.  The 
maximum rating by analogy in the case of intermediate 
degrees of residual weakness, pain, or limitation of motion 
is 60 percent under Diagnostic Code 5256, 50 percent under 
Diagnostic Code 5261, and 40 percent under Diagnostic Code 
5262.  Therefore, the Veteran is already rated at the 
highest possible disability rating under the rating schedule 
for the portion of the appeal period from March 18, 2008, to 
September 30, 2009.  Thus, the Board will only examine 
whether he is entitled to an evaluation higher than 30 
percent for the portion of the appeal period prior to March 
18, 2008, and from October 1, 2009.  

The Veteran's medical history pertinent to the appeal period 
begins with a December 2006 compensation and pension 
examination.  During that examination, he complained of pain 
and stated that his pain increased when he stood up and 
walked some distance.  The examiner noted that the Veteran 
was able to flex his right knee to 110 degrees with pain at 
90 degrees.  The examiner further found that the Veteran's 
knee was tender but had no effusion, instability, or laxity.  
Then, in March 2008, the Veteran's doctor noted that he 
continued to experience right anterior knee pain and 
swelling.  Knee bracing failed to relieve any of the 
Veteran's symptoms, and he specifically noted pain while 
walking, standing, or sitting for long periods.  An 
examination revealed that he had no erythema, moderate 
effusion, and stable ligaments.  Finally, the Veteran was 
able to extend to three degrees and flex to 100 degrees 
without irritation.  

Even though the Veteran's remaining treatment records are 
dated in periods during which the Veteran cannot receive a 
higher disability rating, the Board finds them probative of 
his condition for the periods that he was rated as 30 
percent disabled.  The Veteran's knee was examined during a 
second compensation and pension examination for 
unemployability in May 2008.  The examiner reported that the 
Veteran always used a cane and that his arthritis caused 
weakness and debilitation that resulted in incapacitating 
episodes more than four days per year.  The Veteran's 
ability to stand was limited to a few minutes and his 
ability to walk was limited to a few yards.  The examiner 
further noted that the symptoms of the Veteran's right knee 
disability included giving way, instability, pain, 
stiffness, weakness, and weakly flareups but no subluxation.  
The Veteran also experienced inflammation productive of 
warmth, redness, swelling, and tenderness.  Upon 
examination, the Veteran was able to flex his right knee 
from zero to 80 degrees with pain at 80 degrees and no 
additional loss of motion on repetitive use.  He was also 
able to extend his right knee from 90 to ten degrees with 
pain and no additional loss of motion on repetitive use.  

Finally, in November 2008, the Veteran presented for a 
follow-up to the revision of his knee replacement.  He no 
longer needed a cane to ambulate and worked out at the gym 
three times a week.  His only complaint was an occasional 
pain on the medial aspect of the knee.  Upon examination, 
the Veteran's doctor noted that his incision healed nicely 
without warmth or erythema and only a mild effusion.  His 
range of motion improved to five to 110 degrees, and the 
doctor told the Veteran that he did not need to continue 
physical therapy but should keep working on his range of 
motion and strengthening.  

In light of the foregoing, the Board finds that the 
Veteran's right knee disability did not manifest itself with 
chronic residuals consisting of severe painful motion or 
weakness for the portion of the appeal period prior to March 
18, 2008, and from October 1, 2009.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2009).  There is also no evidence of 
ankylosis of the Veteran's knee, that his leg extension was 
ever limited to 30 degrees or more, or that, despite 
evidence that the Veteran wore a knee brace, there was a 
nonunion of the Veteran's tibia and fibula with loose 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 
5261, and 5262 (2009).  Therefore, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a higher schedular evaluation for the Veteran's service-
connected right knee disability for the entire appeal 
period.

The Board accepts that the Veteran has functional 
impairment, pain, and pain on motion.  See DeLuca.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of the criteria required for a higher evaluation.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the claim 
and that doctrine is not applicable.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).     


Left Shoulder

The Veteran also filed a claim for service connection for 
his left shoulder disability in September 2006, which was 
granted by a January 2007 rating decision.  The Veteran's 
degenerative joint disease and impingement syndrome were 
rated as 20 percent disabling under the hyphenated 
Diagnostic Code 5003-5201.  In his October 2007 substantive 
appeal, the Veteran stated that he could not lift his arm 
fully and that constant use of his arm at work prevented it 
from getting better.  Since the Veteran is rated based on 
his limitation of motion, Diagnostic Code 5003 points the 
rater to Diagnostic Code 5201.

Under Diagnostic Code 5201, a 20 percent evaluation is 
provided for limitation of motion of the arm at shoulder 
level, a 30 percent evaluation may be assigned for 
limitation of motion midway between the side and shoulder 
level, and a 40 percent evaluation may be assigned for 
limitation of arm motion to 25 degrees from the side.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).  Full range 
of motion of the shoulder is zero to 180 degrees of 
abduction and forward elevation (flexion) and zero to 90 
degrees of internal and external rotation.  38 C.F.R. § 
4.71, Plate I (2009).

The Veteran's December 2006 compensation and pension 
examination report is the only medical record in the claims 
file pertinent to the appeal period for the Veteran's left 
shoulder disability.  At this examination, the Veteran 
demonstrated forward flexion from zero to 160 degrees with 
pain at 120 degrees, abduction from zero to 130 degrees with 
pain at 120 degrees, external rotation from zero to 90 
degrees without pain, and internal rotation from zero to 90 
degrees with pain at 70 degrees.  The Veteran was also 
tender on the acromioclavicular joint but had no effusion in 
the shoulder.  Although his left deltoid was slightly 
atrophied, his muscle power and tone were normal.  

Based on this report, the Board finds that the preponderance 
of the evidence weighs against the Veteran's claim for an 
increased evaluation for his left shoulder disability.  The 
evidence of record does not demonstrate that his shoulder's 
range of motion was limited to midway between his side and 
shoulder level or to 25 degrees from the side even when pain 
became a factor.  Therefore, the Veteran's claim is denied.

The Board accepts that the Veteran has functional 
impairment, pain, and pain on motion.  See DeLuca.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of the criteria required for a higher evaluation.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the claim 
and that doctrine is not applicable.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to an evaluation higher than 30 percent for 
a service-connected revision of a total right knee 
arthroplasty for the portion of the appeal period prior to 
March 18, 2008, and from October 1, 2009, is denied.

2.  Entitlement to an evaluation higher than 60 percent for 
a service-connected revision of a total right knee 
arthroplasty for the portion of the appeal period from March 
18, 2008, to August 6, 2008, is denied.

3.  Entitlement to an evaluation higher than 20 percent for 
service-connected degenerative joint disease and impingement 
syndrome of the left shoulder with supraspinatus tendonitis 
is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


